Citation Nr: 1541479	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to December 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The VLJ also explained why the claims had been denied, and suggested evidence that would help substantiate the claims.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Finally, the Veteran submitted additional private treatment records in June 2014.  Although these documents were not reviewed by the RO prior to the issuance of the March 2014 statement of the case, the Board finds that the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hearing loss for VA purposes.  

2.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a December 2011 letter and a March 2012 letter that were provided before the July 2012 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and private treatment records submitted by him.  He was also afforded a VA examination in February 2012.  The claims file was made available to the examiner the following month, and the examiner provided an addendum with an opinion as requested.  The examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Hearing loss is included in that list of diseases, as an organic disease of the nervous system.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

In determining the likelihood of a nexus between a current disability and an in-service injury, a VA medical examiner cannot rely solely on the fact that the claimant's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Dalton v. Nicholson, 12 Vet. App. 23 (2007).

The Veteran's service treatment records are negative for complaints of hearing loss or tinnitus.  

A private audiology report from October 2011 reveals a diagnosis of tinnitus, and normal hearing except at 8000 Hz where a mild loss was noted.  The associated audiogram shows that the Veteran's puretone thresholds in decibels at 500-4000 Hz were all less than 20 bilaterally.  At 8000 Hz, the pure tone threshold was 30 db, bilaterally.  

A February 2012 VA audio examination also indicated similar findings.  Specifically, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
5
15
10
10
10

At 6000 Hz, the puretone threshold, in decibels, was 35 in the right ear and 25 in the left ear.  At 8000 Hz, the puretone threshold was 45 in the right ear and 40 in the left ear.  The average puretone threshold, in decibels, of 1000-4000 Hz was 12 in the right ear and 11 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The examiner concluded that the Veteran had a sensorineural hearing loss in the frequency range of 6000 Hz or higher, but noted that this is not considered a disability for VA purposes.  

The Veteran reported a constant and bilateral tinnitus, which began at some point prior to his discharge from service in 1996.  The examiner noted that the claims file was requested, but was not provided.  As such, the examiner was unable to provide a nexus opinion regarding the Veteran's tinnitus.  

In a March 2012 addendum to the February 2012 examination report, the examiner opined that the Veteran's tinnitus was unrelated to service because he did not have a significant threshold shift in hearing during service.  

The Veteran maintains, however, that he had ringing in his ears while on active duty in the Army and complained about it before his discharge.  See March 2014 VA Form 9.

A June 2014 private ENT report notes the Veteran's complaints of worsening tinnitus since 1995.  The Veteran described the tinnitus as a constant high-pitched humming and ringing sound, worse in a quiet environment.

The Veteran also reported that he cannot hear as well as he used to, particularly with the television, conversation in large crowds and on the telephone.  The examiner noted that the Veteran was in the Army for 17 years and was exposed to loud noise with helicopters, loud equipment, rifle fire and other heavy weaponry.  The audiogram is interpreted to show the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
15
LEFT
10
10
20
20
15

At 6000 Hz, the puretone threshold, in decibels, was 50 in the right ear and 45 in the left ear.  At 8000 Hz, the puretone threshold was 40 in the right ear and 40 in the left ear.  

While the above findings show a worsening of the Veteran's hearing, his hearing loss is still not considered a disability for VA compensation purposes, as the auditory threshold in none of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; and none of the auditory thresholds in the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater.  

The June 2014 private audiogram noted speech recognition scores were 100 percent in each ear, but that is based on the Live Voice CID W22 test and not on the Maryland CNC word test.  Thus, the word recognition scores are not valid for purposes of determining whether a hearing loss for VA purposes exists.  38 C.F.R. § 3.385 (2015).

At his April 2015 video conference, the Veteran testified that he was exposed to loud noise during his entire period of active service, including helicopters, rifles, and mortars.  He testified that hearing protection was not always available, and he recalled a constant ringing in the ears that began during service and has continued to the present day.  

In this case, the Veteran's testimony regarding noise exposure is consistent with his duties during his 16 years of active service.  As such, noise exposure is conceded.  

Likewise, the Veteran has a current diagnosis of tinnitus, and his statements regarding the onset of his tinnitus are credible, as there is no reason to doubt his credibility in this regard.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  As stated above, the Veteran is competent to give evidence about what he experienced, including being exposed to damaging noise exposure via helicopters, rifle fire and mortars.  This is subject to lay observation.  The Veteran has been consistent that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Finally, the Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to the VA examiner that he first experienced ringing in his ears during service, and that this ringing has continued since service.  Given the consistency of the lay statements and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the March 2012 VA opinion, the examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was less likely than not related to service because there was no significant shift in hearing during service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset of his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein. 

Thus, at the very least, the competent and probative evidence of record is at least in equipoise as to whether the Veteran's tinnitus had its onset during service.  The Veteran's competent and credible statements regarding in-service onset of tinnitus are equally weighed against the VA examiner's opinion.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2105).

As to the hearing loss, however, the evidence of record does not establish that the Veteran has hearing loss of sufficient severity so as to constitute a disability for VA compensation purposes.  The Board does not doubt the Veteran's credible statements that he has noticed a decrease in his ability to hear.  Indeed he is competent to report that he is becoming hard of hearing.  Moreover, in-service excessive noise exposure is conceded; however, the law and regulation governing VA benefits specifically identifies at what point a hearing loss is considered a disability for purposes of service connection.  The Veteran is not competent to provide a diagnosis of a left ear hearing loss disability for VA compensation purposes, as this is a complex medical question that must be based on audiometric testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In this case, the audiometric testing does not show that the Veteran's level of hearing loss has risen to a level that satisfies the definition of a hearing loss disability for VA purposes at 38 C.F.R. § 3.385.  At his April 2015 videoconference, the Veteran testified that he has not noticed additional decrease in his hearing since his last examination in 2012.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a current diagnosis of right or left ear hearing loss disability for VA compensation purposes and without this, the Veteran's claim cannot succeed.


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


